Citation Nr: 0109728	
Decision Date: 04/02/01    Archive Date: 04/11/01

DOCKET NO.  00-09 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of aortic stenosis with ascending aortic aneurysm, 
valve replacement, and permanent pacemaker, currently 
evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




REMAND

The veteran had active duty from January 1973 to January 1977 
and from December 1981 to May 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

In the Informal Hearing Presentation of January 2001 it was 
claimed that the veteran has hypertension caused by his 
service-connected postoperative residuals of aortic stenosis 
with ascending aortic aneurysm, valve replacement, and 
permanent pacemaker, inasmuch as the diagnosis on VA 
cardiovascular examination in December 1999 was "status post 
aortic valve replacement with permanent pacemaker placement, 
ascending aneurysm repair, and hypertension."  It was 
requested that a rating be assigned for all cardiovascular 
involvement under the rating criteria for hypertension.  
However, the RO has not adjudicated entitlement to service 
connection for hypertension.  Since any grant of service 
connection for hypertension could have an impact upon the 
rating to be assigned for the service-connected 
cardiovascular disorder at issue, these matters are 
inextricably intertwined.  

Also, the veteran has submitted clinical records of 1998 and 
1999 from the Kessler Air Force Base (AFB) pertaining to his 
cardiovascular disability but it is unclear whether all 
clinical records from the Kessler AFB are on file.  

Moreover, no VA outpatient treatment records since January 
2000 are on file and, in the judgment of the Board, a 
contemporaneous VA rating examination should be conducted, 
together with an examination to determine whether the veteran 
now has hypertension and, if so, whether it is related to his 
service-connected cardiovascular disability.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for 
cardiovascular disability since his most 
recent discharge from active service.  
This should include, but not be limited 
to, all records of treatment, 
observation, hospitalization or 
evaluation at the Kessler AFB, and all 
VA outpatient treatment records since 
January 2000.  After securing the 
necessary release, the RO should obtain 
these records.

2.  The veteran should be afforded a VA 
cardiovascular examination to determine 
the extent and severity of the veteran's 
service-connected cardiovascular disease 
and to determine whether the veteran now 
has hypertension and, if so, whether it 
is more likely, less likely or as likely 
as not proximately due to or the result 
of his service-connected cardiovascular 
disease.  The claims folder should be 
made available to the examiner for 
review before the examination.  All 
indicated tests and studies should be 
conducted, to include a laboratory 
determination of the veteran's metabolic 
equivalent (MET), or if exercise testing 
cannot be done for medical reasons, an 
estimation by a medical examiner of the 
level of activity (expressed in METs) 
and supported by specific examples of 
activity that results in dyspnea, 
fatigue, angina, dizziness or syncope 
(see Note 2 to 38 C.F.R. § 4.104 
(2000)).  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied. 

4.  Inasmuch as the issue of service 
connection for hypertension is deemed to 
be "inextricably intertwined" with the 
issue of an increased rating for 
postoperative residuals of aortic 
stenosis with ascending aortic aneurysm, 
valve replacement, and permanent 
pacemaker, the RO should adjudicate that 
claim.  

The RO should also readjudicate the 
claim currently developed for appellate 
consideration.  

If the claim for service connection for 
hypertension is denied, the RO should 
provide the appellant and 
representative, if any, notice of the 
determination and the right to appeal.  
If a timely notice of disagreement is 
filed, the appellant and representative, 
if any, should be furnished with a 
statement of the case and given time to 
respond thereto.

If the benefit now sought on appeal 
remains denied, the appellant and the 
appellant's representative, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified; however, the veteran is advised 
that failure to cooperate by reporting for scheduled 
examinations may result in the denial of the higher rating 
claim.  38 C.F.R. § 3.655 (2000).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


